     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


EDDIE HENDERSON                                                         PLAINTIFF

v.                                     CIVIL ACTION NO. 2:18-CV-188-KS-MTP

JONES COUNTY SCHOOL DISTRICT                                          DEFENDANT




                       MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court denies Plaintiff’s Motion for

Reconsideration [117], denies Defendant’s Motion for Attorney’s Fees [114] without

prejudice, and grants Defendant’s Motion for Leave to File [120] an out-of-time

motion for summary judgment.

                                  I. BACKGROUND

      The Court previously discussed the background of this case. See Henderson v.

Jones County Sch. Dist., 2020 WL 5222376 (S.D. Miss. Sept. 1, 2020). On September

1, 2020, the Court entered a Memorandum Opinion and Order [111] addressing

several motions, including Defendant’s Motion for Summary Judgment [76]. The

Court granted the motion in part and denied it in part.

      First, Plaintiff conceded his claims arising from Defendant’s alleged failure to

promote him to another position and his claim of hostile work environment. Id. at

*15. Next, the Court granted Defendant’s motion as to Plaintiff’s claim of wage

discrimination under Title VII because Plaintiff failed to timely exhaust his
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 2 of 10




administrative remedies. Id. at *16. The Court also granted the motion as to

Plaintiff’s wage discrimination claim under 42 U.S.C. §§ 1981 and 1983 because they

are barred by the applicable statute of limitations. Id. The Court also found that

Plaintiff had not presented sufficient evidence to make out a prima facie case of

retaliation and granted Defendant’s motion as to such claims. Id. at *18. The Court

denied the motion as to any hypothetical disparate treatment claims under Title VII,

§ 1983, or § 1981. Id. Finally, the Court granted the motion as to Plaintiff’s claim for

punitive damages. Id.

      Following the Court’s ruling, the parties filed several more motions, which the

Court now addresses.

                      II. MOTION FOR RECONSIDERATION [117]

      Plaintiff filed a Motion for Reconsideration [117] as to the Court’s opinion [111]

granting Defendant’s Motion for Summary Judgment [76]. Plaintiff argues that the

Court should reconsider the entire opinion, but his arguments only relate to the

retaliation claim. “Rule 54(b) authorizes a district court to reconsider and reverse its

prior rulings on any interlocutory order for any reason it deems sufficient.” United

States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013).

      First, Plaintiff contends that the Court erroneously granted summary

judgment as to his retaliation claim because the record contained evidence of

discriminatory animus by Thomas Parker, the District’s superintendent. Plaintiff

argues that his personnel file did not contain any performance issues until Parker


                                           2
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 3 of 10




put them there after Plaintiff complained about alleged discrimination. Plaintiff

argues that a jury could reasonably conclude that Parker was looking for performance

issues because he wanted an excuse to fire Plaintiff.

      As the Court noted in its previous opinion, Plaintiff filed his initial Complaint

[1] in this matter on November 6, 2018. In March 2019, approximately four months

later, Plaintiff’s supervisor, Sarah Sumrall, took “a large amount of documentation

that had been obtained from Eddie Henderson’s District-assigned computer” to

Thomas Parker, the Superintendent. Exhibit 2 [77-9], at 10. Based on what Sumrall

brought him, Parker “decided to investigate the contents of Eddie Henderson’s

computer to determine if he had been violating the District’s policy that prohibits the

use of District technology for personal use, gain, or convenience.” Id. According to

Parker, he decided to fire Plaintiff on March 18, 2019 – four and a half months after

Parker filed this lawsuit. Id. at 13. Plaintiff has not directed the Court to any evidence

that Parker directed Sumrall to look for evidence that Plaintiff had violated District

policy, or that Sumrall – the one who snitched on Plaintiff – made the decision to fire

Plaintiff. Rather, the evidence shows that Sumrall brought the evidence to Parker,

Parker initiated an investigation, and then Parker made the decision to fire Plaintiff

when the investigation was complete.

      On summary judgment, the Court is required to view the evidence in the light

most favorable to the non-moving party, not spin facts until they don’t resemble the

actual record evidence. Plaintiff’s briefing is replete with factual assertions


                                            3
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 4 of 10




unaccompanied by citation to the record, but the Court is not required to search

through the record on Plaintiff’s behalf. RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857

(5th Cir. 2010). Additionally, Plaintiff repeatedly asserted that he only received one

written Disciplinary Action Form during his tenure, but he ignored the other evidence

of performance issues, for which he received written reprimands via e-mail. See [77-

7], at 61-76.

       Second, Plaintiff argues that four months between the protected activity and

adverse employment action is close enough to infer causation at the prima facie stage

of the Court’s analysis. The Court rejects this argument for the same reasons

provided in its previous opinion. Henderson, 2020 WL 5222376 at *17. Shirley v.

Chrysler First, Inc., 970 F.2d 39 (5th Cir. 1992), cited by Plaintiff, is inapposite.

There, the record contained evidence that the plaintiff’s employer “mentioned her

EEOC complaint to her at least twice and week and harassed her to death about it.”

Id. at 43. There was also evidence that the employer “was ‘trying to run her off’ and

was ‘real abusive’ to her as he made disparaging comments about her EEOC

complaint.” Id. Finally, unlike here, the plaintiff in Shirley had no history of

performance problems, and her former supervisor testified that she “had always

fulfilled her job requirements.” Id. Then, “suddenly, after Shirley filed her EEOC

complaint, problems with her work surfaced.” Id. Here, there is no evidence of

harassment or abuse immediately following the filing of Plaintiff’s EEOC charge, and

the record contains evidence of problems with Plaintiff’s job performance both before


                                           4
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 5 of 10




and after he filed an EEOC charge.

         For these reasons, the Court denies Plaintiff’s Motion for Reconsideration

[117].

                       III. MOTION FOR ATTORNEY’S FEES [114]

         Defendant filed a Motion for Attorney’s Fees [114]. It argues that the Court

should award its attorney’s fees for the defense of Plaintiff’s claims for failure to

promote, hostile work environment, wage discrimination, and retaliation, citing 42

U.S.C. § 1988, 42 U.S.C. § 2000e-5, and the Court’s inherent authority.

         42 U.S.C. § 1988 provides: “In any action or proceeding to enforce a provision

of [42 U.S.C. § 1983], the court, in its discretion, may allow the prevailing party, other

than the United States, a reasonable attorney’s fee as part of the costs . . . .” 42 U.S.C.

§ 1988(b). However, there may be two “prevailing parties” in a case, and in such cases,

the Court is “entitled in its discretion to make an assessment as to the reasonableness

of awarding fees to both parties or, conversely, neither.” Genesis Marine, LLC of

Delaware v. Hornbeck Offshore Servs., LLC, 951 F.3d 629, 632 (5th Cir. 2020). There

is one cause of action remaining in this case. The Court believes that any request for

fees should be deferred until after the case is finally resolved. Therefore, the Court

denies Defendant’s Motion for Attorney’s Fees without prejudice to Defendant’s

right to file it again once the case is fully resolved.

                         IV. MOTION FOR LEAVE TO FILE [121]

         Defendant seeks leave to file an out-of-time Motion for Summary Judgment as


                                             5
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 6 of 10




to Plaintiff’s claim of racial discrimination. Rule 56 provides: “Unless a different time

is set by local rule or the court orders otherwise, a party may file a motion for

summary judgment at any time until 30 days after the close of all discovery.” FED. R.

CIV. P. 56(b). This Court’s scheduling order set May 15, 2020, as the deadline to file

dispositive motions. See Amended Case Management Order [25]. Defendant sought

leave to file an out-of-time motion on September 18, 2020 – over four months after

the motions deadline.

      “When an act may or must be done within a specified time, the court may, for

good cause, extend the time . . . on motion made after the time has expired if the party

failed to act because of excusable neglect.” FED. R. CIV. P. 6(b)(1)(B). “‘[E]xcusable

neglect’ is an elastic concept.” McCarty v. Thaler, 376 F. App’x 442, 444 (5th Cir.

2010). “The determination of what is excusable is at bottom an equitable one, taking

account of all relevant circumstances surrounding the party’s omission.” Id. Among

other things, the Court should consider “the danger of prejudice to the [movant], the

length of the delay and its potential impact on judicial proceedings, the reason for the

delay, including whether it was within the reasonable control of the movant, and

whether the movant acted in good faith.” Pioneer Inv. Servs. Co. v. Brunswick Assocs.

Ltd. P’ship, 507 U.S. 380, 392, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993). “Although

inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

constitute ‘excusable neglect,’ it is clear that ‘excusable neglect’ under Rule 6(b) . . .

is not limited strictly to omissions caused by circumstances beyond the control of the


                                            6
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 7 of 10




movant.” Id. However, “[e]ven if good cause and excusable neglect are shown, it

nonetheless remains a question of the court’s discretion whether to grant any motion

to extend time under Rule 6(b).” McCarty, 376 F. App’x at 443.

      Defendant offers a variety of arguments in support of its motion. First,

Defendant argues that it did, in fact, request a determination on Plaintiff’s claim of

racial discrimination. Next, Defendant argues that, at worst, its failure to seek

summary judgment as to Plaintiff’s claim of racial discrimination was excusable

neglect because 1) Plaintiff only asserted the claim by appending the phrase “and

because Henderson is black” to the end of a single sentence in the operative pleading,

2) the Court did not specifically enumerate a racial discrimination claim in its prior

orders, and 3) Plaintiff did not contest Defendant’s assertion in prior briefing that

retaliation was the only remaining issue.

      In response, Plaintiff argues that Defendant is only conducting a “fishing trip,”

in an effort to have “Plaintiff to put the pieces of the puzzle together for them before

trial.” Plaintiff also argues that there is not time to address any dispositive motion,

and that allowing Defendant to file an out-of-time dispositive motion would prejudice

him because he will incur additional costs to respond to the motion. Plaintiff also

argues that allowing an out-of-time motion would be prejudicial because it will

“provide the Defendant with more insight into the Plaintiff’s playbook for trial.”

Finally, Plaintiff argues that his counsel would be prejudiced because he planned his

work schedule around the scheduling orders entered by various courts, and modifying


                                            7
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 8 of 10




the scheduling order here would disrupt counsel’s plans.

      The Court finds that Defendant’s failure to move for summary judgment on the

racial discrimination claim is, at best, excusable neglect and, therefore, it will permit

Defendant to file an out-of-time motion. First, the Court notes that Plaintiff did not

specifically enumerate his causes of action in the operative pleading. See Amended

Complaint [26]. Rather, the Amended Complaint is a hodge-podge of factual

assertions and legal theories. As the Court has noted in the past, a potential side

effect of pleading in this manner is that relevant legal and factual issues in a case are

clouded. See, e.g. Brown v. Wilkinson County Sheriff’s Dep’t, 2017 WL 1479428, at *12

(S.D. Miss. Apr. 24, 2017). Indeed, the Court notes that Plaintiff conceded some of his

own causes of action in response to Defendant’s initial motion for summary judgment.

If a plaintiff can not pinpoint his own causes of action with any certainty, the

defendant can hardly be expected to do so.

      The Court also finds that there will be little to no prejudice to Plaintiff if the

Court permits Defendant to file an out-of-time motion. With respect to Plaintiff’s

counsel’s schedule, any seasoned trial lawyer should be accustomed to changing plans

on the fly. Simply put, it comes with the job. Likewise, Plaintiff’s concern over

revealing his evidence and trial strategy is not sufficient reason to deny the motion.

In federal court, the goal is for all parties to be fully aware of the other parties’

evidence, claims, and arguments well in advance of trial. That is why the Court has

rules of civil procedure, strenuous discovery and disclosure requirements, and


                                           8
     Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 9 of 10




detailed case management orders. Ideally, there are no secrets heading into trial, and

the parties arrive prepared to try clearly defined, disputed issues of fact. The Court

also believes that the additional cost of responding to the out-of-time motion will be

minimal.

       Finally, the time remaining before trial is not an issue. The jury trial of this

matter is currently scheduled to begin on January 25, 2021, but the Court intends to

continue the trial due to the ongoing risk posed by the COVID-19 pandemic. First,

the Court anticipates that the Chief Judge’s moratorium on civil jury trials will be

extended beyond its current end date of January 11, 2021. Regardless, the Court does

not believe that the need for judicial economy and a final resolution of this civil matter

outweighs the substantial risk to potential jurors, Court staff, attorneys, and parties

if this case is tried now.

       For all these reasons, the Court grants Defendant’s Motion for Leave to File

[120] an out-of-time Motion for Summary Judgment. Defendant shall file the motion

within three days of the entry of this order.

                                    V. CONCLUSION

       For these reasons, the Court denies Plaintiff’s Motion for Reconsideration

[117], denies Defendant’s Motion for Attorney’s Fees [114] without prejudice, and

grants Defendant’s Motion for Leave to File [120] an out-of-time motion for summary

judgment.

       SO ORDERED AND ADJUDGED this 6th day of January, 2021.


                                            9
Case 2:18-cv-00188-KS-MTP Document 135 Filed 01/06/21 Page 10 of 10




                                         /s/  Keith Starrett
                                                    KEITH STARRETT
                                     UNITED STATES DISTRICT JUDGE




                                10
